ACCEPTED
                                                                                                14-15-00075-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           7/16/2015 3:03:54 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                  No. 14-15-00075-CR

                                                                              FILED IN
CASEY HOLMES DYER                           X                  14thOF
                                                    IN THE COURT    COURT OF APPEALS
                                                                      APPEALS
                                                                   HOUSTON, TEXAS
                                            X                      7/16/2015 3:03:54 PM
                                            X                      CHRISTOPHER A. PRINE
VS.                                         X       FOR THE     STATE OF TEXAS
                                                                            Clerk
                                            X
                                            X
THE STATE OF TEXAS                          X       14TH JUDICIAL DISTRICT


              MOTION FOR FINAL EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF

       COMES NOW, CASEY HOLMES DYER, Appellant, and moves for an

extension of time in which to file the Appellant’s brief, until and including Thursday,

July 16, 2015, and would further show as follows:

       A. The deadline for filing the brief in this cause was July 6, 2015;

       B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including July 16, 2015;

       C. The undersigned attorney, Bob Wicoff, has been unusually busy with other

matters which have kept him from completing the brief by the current deadline,

including, but not limited to, the following:

       RUSSELL O’NEIL GREEN VS. THE STATE OF TEXAS; NO. 14-15-
       00210-CR; Appellant’s Brief due July 13, 2015.

       Additionally, the undersigned serves on the Texas Forensic Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony. This assignment is consuming a large
amount of the undersigned’s time.

      D. One previous extension has been granted. No further extensions will be

needed, as the Appellant’s Brief (Brief in Support of Motion to Withdraw) is being

filed at the same time as this motion.

                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas

                                               /s/ Bob Wicoff__________
                                               BOB WICOFF
                                               1201 Franklin, Thirteenth Floor
                                               Houston Texas 77002
                                               (713) 274-6781
                                               TBA No. 21422700
                                               Bob.wicoff@pdo.hctx.net


                           CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on July 16, 2015.




                                               /s/_Bob Wicoff_________
                                               BOB WICOFF